Per Curiam:
The orders appealed from should be modified by striking out the provisions for the discovery and inspection of the books, records and accounts of Grruner & Co. and Dusendsehon, Zarges & Co., both of Brazil, and by limiting the inspection of the books and records of the plaintiffs to the period from February 14, 1910, to July 35, 1910, both dates inclusive, and the time in which such inspection can be had during business hours for a period of two weeks, and as so modified affirmed, with ten dollars costs and disbursements to the appellants. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Orders modified as indicated in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.